Exhibit 10.20

AMENDMENT TO EMPLOYMENT AGREEMENT

This document is to amend the Employment Agreement (the “Agreement”), entered
into as of March 3, 2008, by and between DaVita Inc. (“Employer”) and David
Shapiro (“Employee”). Specifically, effective December 4, 2008, the parties
agree to amend the Agreement as follows:

 

  1. Section 3.3 is hereby deleted in its entirety and replaced with the
following:

“Other Termination. Employer may terminate the employment of Employee for any
reason or for no reason at any time upon at least thirty (30) days’ advance
written notice. If Employer terminates the employment of Employee for reasons
other than for death, Material Cause, or Disability, and contingent upon
Employee’s execution of the Employer’s standard Severance and General Release
Agreement within twenty-eight (28) days of the termination of Employee’s
employment, Employee shall be entitled to the benefits set forth in the DaVita
Inc. Severance Plan, pursuant to the terms and conditions of that plan as they
exist at the time of the termination of Employee’s employment. For purposes of
this provision, an Employee’s employment has been terminated when Employee is no
longer providing services for Employer after a specific date or the level of
bona fide services that Employee would perform (as an employee or independent
contractor) after a specific date would permanently decrease to no more than 20%
of the average level of bona fide services performed over the immediately
preceding thirty-six month period (or the full period of service if Employee was
employed for less than thirty-six months).”

 

  2. Section 3.10 is hereby added, which provides the following:

“Key Employee. Notwithstanding any provision herein to the contrary, in the
event that any payment to be made to Employee hereunder (whether pursuant to
this Section 3 or any other Section) as a result of Employee’s termination of
employment is determined to constitute “deferred compensation” subject to
Section 409A of the Internal Revenue Code, and Employee is a “Key Employee”
under the DaVita Inc. Key Employee Policy for 409A Arrangements at the time of
Employee’s termination of employment, all such deferred compensation payments
payable during the first six (6) months following Employee’s termination of
employment shall be delayed and paid in a lump sum during the seventh calendar
month following the calendar month during which Employee’s termination of
employment occurs.”



--------------------------------------------------------------------------------

In all other respects, and with the exception of the previous amendment, the
Agreement remains unchanged and in full force and effect.

 

DAVITA INC     EMPLOYEE By  

/s/ Laura Mildenberger

    By  

/s/ David Shapiro

  Laura Mildenberger       David Shapiro   Chief People Officer      

 

2